DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.
 
Status of Claims
Claims 1, 3-5, 7-9, and 11-12 of US Application No. 16/861,997 are currently pending and have been examined.  Applicant amended claims 1, 5, 7, 9, and 11. Applicant previously canceled claims 2, 6, and 10.  
Claims 1, 3-5, 7-9, and 11-12 are allowed. 

Information Disclosure Statement
The Information Disclosure Statement filed on 25 May 2022 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Response to Arguments/Amendments
The previous rejections of claims 1, 3-5, 7-9, and 11-12 under 35 USC § 101 are withdrawn. Applicant amended independent claim 1 to recite “performing automatic driving or intelligent assistant driving by using an electronic map that is generated based on the calculated data of the intersection node in the intersection area First Named Inventor Feng SHIAttorney Docket No.: 43968-Application No. : 16/861,9971184001 / 85503753US04Filed: April 29, 2020Page: 3 of 13and the calculated data of the intra-intersection link in the intersection area”. This additional element applies or uses the indicated judicial exception(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Independent claims 5 and 9 recite a substantially similar additional element. The rejections of claims 5 and 9 under § 101 are also withdrawn for the same reason as indicated for claim 1. 

Allowable Subject Matter
Claims 1, 3-5, 7-9, and 11-12 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Kishikawa et al. (US 2011/0054783 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kishikawa, discloses a route guidance that follows a real passage mode without a feeling of wrongness. In a route guidance device, aside from a two-dimensional road network for a route search, a three-dimensional road network used for the route guidance and guiding line shape data are prepared. The guiding line shape data are three-dimensional guidance display data that guide you to go straight through a crossroads, to turn right, to turn left, etc. in accordance with a passage mode or guide you to change a car lane before you enter a crossroads. A link node of the two-dimensional road network is associated with the guiding line shape data through the three-dimensional road network. The route search is carried out by using the two-dimensional road network. The route guidance is carried out by using the guiding line shape data associated with the link node acquired by the route search. This can realize an instinctively understandable route guidance that follows a passage mode without increasing a load of a route search.

With respect to independent claim 1, Kishikawa taken either individually or in combination with other prior art of record fails to teach or suggest: wherein the calculating coordinates of an intersection point of an extension line of the entry link of each road and an extension line of an exit link of a neighboring road comprises making extension lines of the entry link and the exit link of each road in an intersection plane of the intersection area according to a course of the road, wherein the course of the road is a direction from a traffic center point of the road to a traffic center point in the intersection plane.

Independent claims 5 and 9 recite substantially similar limitations as claim 1 and are allowed for the same reasons as claim 1. 

Claims 3-4, 7-8, and 11-12 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668